DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 2-4 and 6 have been cancelled. Claims 16-18 have been added. Claims 1, 5, 8, 9, 12, 14, and 15 have been amended. Claims 1, 5, and 7-18 are currently pending. 

Allowable Subject Matter

Claims 1, 5, and 7-18 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 5, and 7-18, the known prior art of record taken alone or in combination fails to teach in response to determining that the difference between the measured differential bus voltage signal and the expected differential bus voltage signal exceeds a threshold for a predetermined period, a first transconductance amplifier configured to convert the expected differential bus voltage signal to a first current signal; and a second transconductance amplifier configured to 

US PGPUB 2019/0385057 discloses an analyzer within a transceiver of a CAN device that outputs a signal to a differential CAN bus, wherein the analyzer receives a signal via the differential CAN bus and compares the signal with an expected signal. No mention of determining that the difference between the measured differential bus voltage signal and the expected differential bus voltage signal exceeds a threshold for a predetermined period, a first transconductance amplifier configured to convert the expected differential bus voltage signal to a first current signal; and a second transconductance amplifier configured to convert the measured differential bus voltage signal from the differential signaling bus to a second current signal is present. 

US PGPUB 2010/0201399 discloses an error frame monitor that measures current levels from an actual differential voltage transmitter and an expected voltage transmitter. No mention of determining that the difference between the measured differential bus voltage signal and the expected differential bus voltage signal exceeds a threshold for a predetermined period, a first transconductance amplifier configured to convert the expected differential bus voltage signal to a first current signal; and a second transconductance amplifier configured to 

US PGPUB 2010/0229046 discloses a comparison of Controller Area Network signals over predetermined time windows. No mention of determining that the difference between the measured differential bus voltage signal and the expected differential bus voltage signal exceeds a threshold for a predetermined period, a first transconductance amplifier configured to convert the expected differential bus voltage signal to a first current signal; and a second transconductance amplifier configured to convert the measured differential bus voltage signal from the differential signaling bus to a second current signal is present.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184       


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184